                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

CINDY SHOOK                                  )
                      Plaintiff,             )
                                             )
v.                                           )       JUDGMENT
                                             )
                                             )       No: 5:20-CV-122-FL
                                             )
KILOLO KIJAKAZI,                             )
Acting Commissioner of Social Security,      )
                     Defendant.              )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of the parties’ cross-motions for judgment on the pleadings and the memorandum and
recommendation of the United States Magistrate Judge, to which no objection was filed.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
July 20, 2021, and for the reasons set forth more specifically therein, that plaintiff’s motion for
judgment on the pleadings is granted and defendant’s motion for judgment on the pleadings is
denied. This matter is remanded to defendant pursuant to sentence four of 42 U.S.C. § 405(g) for
further proceedings.

This Judgment Filed and Entered on July 20, 2021, and Copies To:
Vaughn Stephen Clauson (via CM/ECF Notice of Electronic Filing)
Amanda Gilman (via CM/ECF Notice of Electronic Filing)


July 20, 2021                                PETER A. MOORE, JR. CLERK

                                               /s/ Sandra K. Collins
                                             (By) Sandra K. Collins, Deputy Clerk




          Case 5:20-cv-00122-FL Document 45 Filed 07/20/21 Page 1 of 1
